 1   Fred Norton (SBN 224725)
     Bree Hann (SBN 215695)
 2   Matt Turetzky (SBN 280997)
     THE NORTON LAW FIRM PC
 3   299 Third Street, Ste 106
     Oakland, California 94607
 4   Telephone: (510) 906-4900
     Fax: (510) 906-4910
 5   fnorton@nortonlaw.com
     bhann@nortonlaw.com
 6   mturetzky@nortonlaw.com
 7   Attorneys for Plaintiff Adtention LLC
 8

 9                          UNITED STATES DISTRICT COURT
10                       NORTHERN DISTRICT OF CALIFORNIA
11                                   OAKLAND DIVISION
12

13   ADTENTION LLC, a New Jersey limited )     Case No.: 4:18-CV-5471-KAW
     liability company,                    )
14
                   Plaintiff,              )
15                                         )   JOINT STIPULATION AND
             v.
                                           )   [PROPOSED] ORDER FOR
16   VDOPIA, INC., a Delaware corporation, )   DISMISSAL WITH PREJUDICE
17                 Defendant.              )
                                           )   Complaint Filed: Sept. 6, 2018
18                                         )   Trial Date: Not Yet Set
                                           )
19

20

21

22

23

24

25

26

27

28
              JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
 1          The parties to this action, acting through counsel, and pursuant to Federal Rule of

 2   Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated

 3   settlement executed by them, to the Dismissal With Prejudice of this action, including all

 4   claims and counterclaims stated herein against all parties, with each party to bear its own

 5   attorney's fees and costs.

 6    Dated: February 11, 2019                 THE NORTON LAW FIRM PC
 7

 8                                             By: ___/s/ Fred Norton__________________
 9                                                 Fred Norton

10                                             Attorneys for Plaintiff
                                               Adtention LLC
11

12                                             Fred Norton (SBN 224725)
                                               fnorton@nortonlaw.com
13                                             THE NORTON LAW FIRM PC
14

15
      Dated: February 11, 2019                 GERARD FOX LAW P.C.
16

17
                                               By: _/s/ Timothy G. Lamoreux________
18                                                Timothy G. Lamoreux
19
                                               Attorneys for Defendant
20                                             Vdopia, Inc.
21
                                               Timothy G. Lamoreux (SBN 294048)
22                                             tlamoureux@gerardfoxlaw.com
                                               GERARD FOX LAW P.C.
23

24

25

26

27

28
                                                   1
               JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
 1                                       FILER’S ATTESTATION

 2          I, Fred Norton, am the ECF user whose identification and password are being used to file

 3   this Initial Joint Case Management Statement and Fed. R. Civ. P. 26(f) Report. I hereby attest

 4   that all signatories listed on the preceding page concur in this filing.

 5

 6                  Dated: February 11, 2019                                /s/ Fred Norton

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
 1                                    [PROPOSED] ORDER

 2          The stipulation is approved. The entire action, including all claims and

 3   counterclaims stated herein against all parties, is hereby dismissed with prejudice.
                                                                           S DISTRICT
 4                                                                      ATE           C
                                                                       T




                                                                                              O
                                                                   S




                                                                                               U
                                                                 ED
     Dated: ____________________,
              February 14         2019                 _________________________________




                                                                                                RT
 5                                                                               ED
                                                                           ORDER




                                                             UNIT
                                                       Hon. Kandis   IS SO
                                                                  IT A.  Westmore




                                                                                                     R NIA
 6                                                     United States Magistrate Judge
                                                                                         estmore




                                                              NO
                                                                                  andis W
                                                                       Judge K




                                                                                                     FO
 7




                                                              RT




                                                                                                 LI
                                                                      ER




                                                                 H




                                                                                              A
                                                                           N                     C
 8                                                                                           F
                                                                               D IS T IC T O
                                                                                     R
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
               JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
